COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  MARTHA A. DELGADO,                            §               No. 08-17-00163-CV

                       Appellant,               §                 Appeal from the

  v.                                            §                388th District Court

  JOSE LUIS DELGADO,                            §             of El Paso County, Texas

                        Appellee.               §              (TC# 2015DCM5202)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 23, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Marlene Gonzalez, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 23, 2018.


       IT IS SO ORDERED this 16th day of January, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.